913 N.E.2d 1063 (2009)
PEOPLE State of Illinois, petitioner,
v.
Marvin DAVIS, respondent.
No. 108434.
Supreme Court of Illinois.
September 30, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Davis, case No. 1-06-2956 (03/31/09), and reconsider in light of this court's decision in People v. Patrick, 317 Ill. Dec. 501, 882 N.E.2d 75 (2007). The appellate court is directed to consider whether the trial court's failure to rule on defendant's motion in limine was harmless error in light of defendant's decision to testify.